Citation Nr: 9929680	
Decision Date: 10/15/99    Archive Date: 10/29/99

DOCKET NO.  96-13 812A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to service connection of myxoid chondrosarcoma 
including as secondary to Agent Orange exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. S. Hughes, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1955 to December 
1977.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Diego, California.  The RO in pertinent part determined 
that the claim of entitlement to service connection myxoid 
chondrosarcoma including as secondary to Agent Orange (AO) 
exposure was not well grounded.

Review of the claims file reflects that the veteran had 
perfected an appeal as to the issue of entitlement to service 
connection for hypertension.  However, prior to certification 
of the veteran's appeal to Board, the RO granted service 
connection for hypertension by a rating decision dated in 
July 1999.  This is considered a full grant of benefits as to 
this issue and, therefore, it is no longer before the Board.  
See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).


FINDING OF FACT

The claim of entitlement to service connection for myxoid 
chondrosarcoma including as secondary to AO exposure is not 
supported by cognizable evidence showing that the claim is 
plausible or capable of substantiation.


CONCLUSION OF LAW

The claim of entitlement to service connection for myxoid 
chondrosarcoma including as secondary to AO exposure is not 
well-grounded.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

The veteran's June 1955 Report of Medical History for 
enlistment is negative for complaints regarding the skin.  
His service medical records are similarly silent with respect 
to complaints of or treatment for a skin disorder.  Dental 
Health Questionnaires, dated in August 1972 and May 1975, 
reflect that the veteran reported on growth or tumor.  The 
veteran's November 1977 Report of Medical Examination for 
reserve service reflects that he had a normal clinical 
evaluation of his skin and lymphatics.  

The evidence of record documents the veteran's service in the 
Republic of Vietnam.  His Armed Forces of the United States 
Report of Transfer or Discharge, DD Form 214N, dated from 
December 1970 to September 1972, indicates that he served in 
Vietnam.  His DD Form 214N dated from March 1965 to December 
1970 reflects that he received the Vietnam Service Medal and 
the Vietnam Campaign Medal, which are service awards 
signifying service in Vietnam.  Additionally, the veteran's 
service personnel records show that he was assigned to a 
Mobile Support Team in the Republic of Vietnam.  

Private treatment records reflect that the veteran's back was 
unremarkable upon annual physical examinations in July 1991, 
1992, 1993, and 1994.  In September 1995, the veteran 
presented for a routine physical and complained of a three-
month history of pain and paresthesias involving his left 
shoulder and going down his left arm.  Physical examination 
of his back revealed a new 5x6 centimeter firm mass in the 
left mid back area.  The diagnosis was acute perimass of his 
left mid back and he was given a surgical referral.  

Treatment records in October 1995 note a diagnosis of left 
paraspinous intramuscular soft tissue tumor and show that the 
veteran underwent an excision of this tumor.  Follow-up 
treatment reports note the impression of high grade soft 
tissue sarcoma of the posterior trunk.  
An October 1995 report of Hematology-Oncology Consultation 
reflects that the veteran enjoyed very good health during 
most of his life until one month previously when, on routine 
examination, he was found to have a large mass on the left 
side of his back.  Thereafter, an excisional biopsy was 
performed and a preliminary diagnosis of myxoid 
chondrosarcoma and spindle cell features was made.

A November 1995 treatment report shows a diagnosis of high 
grade myxoid chondrosarcoma of the left back and indicates 
that the veteran underwent a wide excision of sarcoma, back, 
left paraspinal.  A treatment report dated in December 1995 
notes that the veteran presented for radiation therapy.

A December 1995 report of VA examination for hypertension 
notes that the sarcoma on the veteran's back was biopsied in 
October 1995 followed by a wide excision in late November 
1995.  Chemotherapy was not planned but radiation therapy was 
planned to begin in January 1996.  The diagnoses included a 
history of sarcoma.

An April 1996 letter from the veteran's private physician, M. 
A. Kosmo, M.D., reflects that the veteran's soft tissue 
sarcoma of the right posterior chest had been effectively 
treated by surgical resection followed by radiation therapy.  
The examiner states that the etiology of the veteran's 
malignancy has not been confirmed; however, he notes that the 
veteran had potential exposure to toxic herbicide while on 
active duty in Vietnam.  This letter further includes Dr. 
Kosmo's opinion as follows:

Epidemiologic studies have shown an increased 
association of malignancies including soft tissue 
sarcoma following exposure to toxic herbicides.  The 
soft tissue subtype of chondrosarcoma is one of several 
histologic subtypes of this form of malignancy.  The 
cancer causing mechanism is felt to be related to 
damaged DNA resulting in malignant proliferation.  This 
mechanism applies to all types of soft tissue sarcoma.  
Therefore, chondrosarcoma should not be excluded from 
the list of soft tissue sarcomas presumed to be the 
result of exposure to herbicide agents.

A May 1996 letter from a VA physician, A. P. Gass, M.D., to 
the veteran reflects that the veteran underwent an AO 
Registry examination.  The veteran's history of myxoid 
chondrosarcoma in 1995 and ensuing surgeries and radiation 
therapy were noted.  It was further noted that, at the time 
of examination, the veteran was felt to be free of disease.  
Dr. Gass commented that chondrosarcoma is excluded from the 
list of conditions which are compensated for by VA because 
studies of soft tissue sarcoma have shown that chondrosarcoma 
is not as strongly related to herbicide exposure as other 
types of soft tissue sarcoma.

During his personal hearing at the RO in June 1996, the 
veteran testified that he was not aware of any problems or 
symptoms regarding myxoid chondrosarcoma during his period of 
active duty in the Republic of Vietnam.  He reported that he 
first discovered that he had myxoid chondrosarcoma as a 
result of a physical examination in September 1995.  The 
veteran testified that he did not agree with the VA decision 
that does not recognize myxoid chondrosarcoma as being a 
residual disease associated with exposure to herbicide agents 
used in Vietnam.  He referred to the letters from Drs. Kosmo 
and Gass as supporting his contention that chondrosarcoma is 
related to his exposure to AO in Vietnam.  The veteran 
claimed that all sarcoma is caused by AO because "you cannot 
segregate different type [sic] sarcoma."

Criteria

Service connection for VA disability compensation purposes 
will be awarded to a veteran who served on active duty during 
a period of war, or during a post-1946 peacetime period, for 
any disease or injury that was incurred in or aggravated by a 
veteran's active service or for certain diseases that were 
initially manifested, generally to a compensable degree of 10 
percent or more, within a specified presumption period after 
separation from service.  This presumption period is 
generally within the first post-service year.  See 38 
U.S.C.A. §§ 1110, 1112(a), 1116, 1131, 1133(a), 1137 (West 
1991 & Supp. 1999); 38 C.F.R. §§ 3.303(a), 3.306, 3.307, 
3.309 (1999).  


Evidence of continuity of symptomatology from the time of 
service until the present is required where the chronicity of 
a condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. § 
3.303(b) (1999). 

If a veteran was exposed to a herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service-connected if the requirements of 38 C.F.R. § 
3.307(a)(6) are met, even though there is no record of such 
disease during service, provided further that the rebuttable 
presumption provisions of 38 C.F.R. § 3.307(d) are also 
satisfied:  chloracne or other acneform diseases consistent 
with chloracne, Hodgkin's disease, multiple myeloma, non-
Hodgkin's lymphoma, acute and subacute peripheral neuropathy, 
porphyria cutanea tarda, prostate cancer, respiratory cancers 
(cancer of the lung, bronchus, larynx, or trachea) and soft-
tissue sarcomas (other than osteosarcoma, chondrosarcoma, 
Kaposi's sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e) 
(1999).  

For the purposes of § 3.307, the term herbicide agent means a 
chemical in a herbicide used in support of the United States 
and allied military operations in the Republic of Vietnam 
during the Vietnam era.  38 C.F.R. § 3.307(a)(6)(i) (1999).  
AO is generally considered an herbicide agent and will be so 
considered in this decision.

The diseases listed at 38 C.F.R. § 3.309(e) shall have become 
manifest to a degree of 10 percent or more at any time after 
service, except that chloracne or other acneform disease 
consistent with chloracne and porphyria cutanea tarda shall 
have become manifest to a degree of 10 percent or more within 
a year, and respiratory cancers within 30 years, after the 
last date on which the veteran was exposed to an herbicide 
agent during active military, naval, or air service.  38 
C.F.R. § 3.307(a)(6)(ii).






The Secretary of the Department of Veterans Affairs has 
determined that there is no positive association between 
exposure to herbicides and any other condition for which the 
Secretary has not specifically determined that a presumption 
of service connection is warranted.  See Notice, 59 Fed. Reg. 
341-346 (1994); see also 61 Fed. Reg. 57586-57589 (1996).

In McCartt v. West, 12 Vet. App. 164 (1999), the United 
States Court of Appeals for Veterans Claims (Court) held that 
a veteran is not entitled to presumptive herbicide exposure 
solely on the basis of having served in the Republic of 
Vietnam.  The Court held that both service in the Republic of 
Vietnam during the designated time period and the 
establishment of one of the listed diseases is required in 
order to establish entitlement to the in-service presumption 
of exposure to a herbicide agent.

Notwithstanding the foregoing, regulations also provide that 
service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disability was 
incurred in service.  38 C.F.R. § 3.303(d) (1999).

The threshold question that must be resolved is whether the 
veteran has presented evidence of a well-grounded claim.  A 
well-grounded claim is a plausible claim that is meritorious 
on its own or capable of substantiation.  An allegation that 
a disorder is service connected is not sufficient; the 
veteran must submit evidence in support of a claim that would 
"justify a belief by a fair and impartial individual that 
the claim is plausible."  See 38 U.S.C.A. § 5107(a) (West 
1991); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992); 
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  








The quality and quantity of the evidence required to meet 
this statutory burden of necessity will depend upon the issue 
presented by the claim.  Grottveit v. Brown, 5 Vet. App. 91, 
92-93 (1993).

In order for a claim to be well-grounded, there must be 
competent evidence of a current disability (a medical 
diagnosis); evidence of incurrence or aggravation of 
a disease or injury in service (lay or medical evidence); and 
evidence of a nexus between the in-service injury or disease 
and the current disability (medical evidence).  Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995).

In addition to the general standard set forth in Caluza v. 
Brown, chronicity and continuity standards can also 
establish a well-grounded claim.  Savage v. Gober, 10 Vet. 
App. 488 (1997).  The chronicity standard is established by 
competent evidence of the existence of a chronic disease in 
service or during an applicable presumption period; and 
present manifestations of the same chronic disease.  

The continuity standard is established by medical evidence 
of a current disability; evidence that a condition was noted 
in service or during a presumption period; evidence of post-
service continuity of symptomatology; and medical, or in 
some circumstances, lay evidence of a nexus between the 
present disability and the post- service symptomatology.  
This type of lay evidence, for purposes of well 
groundedness, will be presumed credible when it involves 
symptomatology that is not inherently incredible or beyond 
the competence of a lay person to observe.  Savage, supra.

Where the determinant issue involves a question of medical 
diagnosis or medical causation, competent medical evidence is 
necessary to establish a well-grounded claim.  Lay assertions 
of medical causation or a medical diagnosis cannot constitute 
evidence to render a claim well-grounded.  Grottveit, 5 Vet. 
App. at 93.


In the case of any veteran who engaged in combat with the 
enemy in active service with a military, naval, or air 
organization of the United States during a period of war, 
campaign, or expedition, the Secretary shall accept as 
sufficient proof of service-connection of any disease or 
injury alleged to have been incurred in or aggravated by such 
service satisfactory lay or other evidence of service 
incurrence or aggravation of such injury or disease, if 
consistent with the circumstances, conditions, or hardships 
of such service, notwithstanding the fact that there is no 
official record of such incurrence or aggravation in such 
service, and, to that end, shall resolve every reasonable 
doubt in favor of the veteran.  Service-connection of such 
injury or disease may be rebutted by clear and convincing 
evidence to the contrary.  The reasons for granting or 
denying service-connection in each case shall be recorded in 
full.  38 U.S.C.A. § 1154(b).  The regulation implementing 
section 1154(b) is at 38 C.F.R. § 3.304(d) (1999).  

In Libertine v. Brown, 9 Vet. App. 521 (1996), the Court held 
that an appellant's own statements taken together with 
published medical authorities did not provide the requisite 
medical evidence demonstrating a causal relationship between 
the claimed disability and service.  See also Turpen v. 
Gober, 10 Vet. App. 536, 539 (1997) (holding that, absent 
medical-nexus evidence, there was "no reasonable possibility 
that consideration of § 1154(b) by the Board could change the 
outcome of the case on the merits"); Brock v. Brown, 10 Vet. 
App. 155, 162 ("reduced evidentiary burden provided for 
combat veterans by 38 U.S.C. § 1154(b) relate[s] only to the 
question of service incurrence, 'that is, what happened then 
-- not the questions of either current disability or nexus to 
service, as to both of which competent medical evidence is 
generally required'" (quoting Caluza, 7 Vet. App. at 507)); 
Cohen (Douglas) v. Brown, 10 Vet. App. 128, 138 (1997) 
("[s]ection 1154(b) provides a factual basis upon which a 
determination can be made that a particular disease or injury 
was incurred or aggravated in service but not a basis to link 
etiologically the condition in service to the current 
condition").

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Analysis

Initially, the Board notes that the record supports the 
conclusion that the veteran served in Vietnam, and thereby 
had qualifying service in the Republic of Vietnam during the 
Vietnam era.  See 38 C.F.R. §§ 3.307(a)(6)(iii), 3.313(a).

In the instant case, the Board notes that, although 38 C.F.R. 
§ 3.309(e) includes soft-tissue sarcomas as a disease for 
which service connection is warranted if a veteran was 
exposed to an herbicide agent during service; this regulation 
specifically excludes chondrosarcoma as a disease associated 
with herbicide exposure under 38 C.F.R. § 3.309(e).  
Similarly, it is not a condition recognized as a chronic 
disease under 38 C.F.R. § 3.309(a).  Further, there is no 
evidence that myxoid chondrosarcoma was present to a 
compensable degree within the first post-service year.  Thus, 
the veteran is not entitled to service connection for this 
disease on a presumptive basis under these regulations.  
Nevertheless, the veteran may still be entitled to a grant of 
service connection if all the evidence, including that 
pertinent to service, establishes that either condition was 
incurred in service.  38 C.F.R. § 3.303(d).

The Board finds that the veteran has not submitted a well 
grounded claim of entitlement to service connection for 
myxoid chondrosarcoma.  First of all, while the statements 
from Drs. Kosmo and Gass reflect that chondrosarcoma is a 
soft tissue sarcoma and Dr. Kosmo states that chondrosarcoma 
should not be excluded from the list of soft tissue sarcomas 
presumed to be the result of exposure to herbicide agents, 
these statements do not state that the veteran's myxoid 
chondrosarcoma is the result of his exposure to herbicide 
agents during his period of active duty.  

The Board acknowledges the veteran's contention that his 
service in Vietnam and exposure to herbicide agents during 
this period has caused his myxoid chondrosarcoma.  However, 
the Board points out that the Court has consistently held 
that determinations of medical causation must be made by a 
qualified medical professional in order to have probative 
value.  Grottveit, 5 Vet. App. at 93; Caluza at 504; see also 
Savage v. Gober, 10 Vet. App. 488 (1997) (where the 
disability is of the type as to which lay observation is not 
competent to identify its existence, medical evidence, and 
not simply a showing of continuity of symptoms, is needed to 
provide a nexus between the veteran's in-service symptoms and 
the currently diagnosed disabilities).  No such medical 
opinion is on file.  Therefore, the Board must conclude that 
the claim is not well-grounded and must be denied.  See 
Caluza at 506.

The Board notes the veteran's argument that myxoid 
chondrosarcoma should be included among the diseases which VA 
has recognized as resulting from exposure to herbicide agents 
during active duty in Vietnam.  However, the Board is bound 
in its decisions by applicable statutes, VA regulations, 
instructions of the Secretary, and precedent opinions of the 
General Counsel, except to the extent that they are 
inconsistent with binding judicial decisions.  38 U.S.C.A. § 
7104(c) (West 1991); 38 C.F.R. § 19.5 (1994); Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).  The binding authority 
for the Board specifically excludes myxoid chondrosarcoma as 
a disease for VA compensation purposes.  Thus, the question 
of whether myxoid chondrosarcoma should be listed among the 
diseases which are recognized by VA as resulting from 
herbicide exposure during active duty in Vietnam is a matter 
beyond the jurisdiction of the Board.

For the reasons stated above, the Board has determined that 
the veteran has not submitted a well-ground claim.  
Therefore, VA has no duty to assist the veteran in developing 
his case.  However, where an application for benefits is not 
complete and VA is on notice through a veteran's assertion of 
hearsay medical evidence that may complete the application, 
VA has an obligation under 38 U.S.C.A. § 5103(a) to inform 
the veteran of the evidence necessary to complete his 
application.  Robinette v. Brown, 8 Vet. App. 69, 77-78 
(1995).  

In the instant case, the Board finds that the veteran has not 
indicated the existence of any post service medical evidence 
that has not already been obtained or requested that would 
well ground his claims.  McKnight v. Brown, 131 F.3d 1483 
(Fed.Cir. 1997); Epps, supra.  

As the veteran's claim for service connection for myxoid 
chondrosarcoma including as secondary to AO exposure is not 
well grounded, the doctrine of reasonable doubt has no 
application to his claim.


ORDER

The veteran not having submitted a well grounded claim of 
entitlement to service connection for myxoid chondrosarcoma 
including as secondary to AO exposure, the appeal is denied.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals


 

